EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. Scott McBride on 8 September 2021.

Paragraph [0001] in the substitute specification filed 7/8/2021 has been amended as follows: 
[0001] The Sequence Listing associated with this application was filed in electronic
format via EFS-Web on December 13, 2019. The Sequence Listing is hereby incorporated
by reference into the Specification in its entirety. The name of the text file containing the
Sequence Listing is "X21977SequenceListing". The size of the text file is 50,476 bytes, and the text file was created on December 13, 2019.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s 7/8/2021 response cancelled claim 22 and addressed the outstanding objections and/or rejections with respect to claims 25-31 and 33.
The substitute specification filed 7/8/2021 has been entered.
The incorporation of sequence listing paragraph (paragraph [0001] of the specification) now references the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I). 
A copy of the IDS submitted 12/13/2019 is attached to this Office action.  It has been annotated to include the application number on pages 1-3.  The original signed copy was attached to the 4/8/2021 Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa